PER CURIAM.
Paul Battles seeks a belated appeal from an order which denied a motion for correction of sentence. Battles’ petition states under oath that he did not receive a copy of the order until the time for filing a notice of appeal had passed. The respondent expresses no objection to the granting of relief.
Accordingly, the petition for belated appeal from the order denying motion to correct sentence in Gadsden County case number 89-565-CFA is granted. Upon issuance of mandate in this cause, a copy of the opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. Fla. R.App. P. 9.140(j)(5)(D).
BARFIELD, C.J., ERVIN and WOLF, JJ., concur.